Opinion issued May 11, 2006

 








 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00278-CR
____________

IN RE RALPH O. DOUGLAS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator requests that this Court compel respondent
 to make findings of fact
and conclusions of law on his petition for writ of habeas corpus.  Relator was
convicted of two offenses of theft by a jury in cause numbers 791339 and 791340,
and was sentenced to confinement for two years on January 22, 1999 in each case. 
The convictions were appealed, and the Court of Criminal Appeals issued its
mandates of affirmance on November 20, 2000.
            This Court has no authority to issue a writ of mandamus  to compel a district
court judge to rule on a petition for writ of habeas corpus in which the judgment of
conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st
Dist.] 2001, orig. proceeding). This is because jurisdiction to grant post-conviction
habeas corpus relief in felony cases rests exclusively with the Texas Court of
Criminal Appeals.  Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim.
Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2005).
          Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
PER CURIAM

Panel consists of Justices Keyes, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).